Citation Nr: 1328583	
Decision Date: 09/06/13    Archive Date: 09/16/13

DOCKET NO.  07-07 663	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for cellulitis, to 
include as secondary to diabetes mellitus.  

2.  Entitlement to an effective date earlier than July 12, 
2001, for the grant of service connection for diabetes 
mellitus.

3.  Whether new and material evidence has been received to 
reopen the previously denied claim for service connection 
for hypertension, to include as secondary to diabetes 
mellitus or posttraumatic stress disorder (PTSD) and, if so, 
whether service connection is warranted.

4.  Entitlement to service connection for diabetic 
retinopathy, to include as secondary to diabetes mellitus.

5.  Entitlement to service connection for a right foot 
disability, to include as secondary to service-connected 
diabetes mellitus or cerebral vascular accident (CVA).

6.  Entitlement to an increased rating for diabetes 
mellitus, currently rated as 20 percent disabling.

7.  Entitlement to an increased initial rating for 
cataracts, rated as noncompensable until February 18, 2005, 
and as 20 percent disabling thereafter.  

8.  Entitlement to an initial rating higher than 10 percent 
for residuals of a CVA.

9.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	Gregory Keenum, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Erdheim, Counsel


INTRODUCTION

The Veteran served on active duty from May 1971 to May 1974. 

This matter comes before the Board of Veterans' Appeals 
(Board) from January 2006, January 2007, October 2007, March 
2008, and August 2008 rating decisions of a Department of 
Veterans Affairs (VA) Regional Office (RO) that respectively 
denied service connection for retinopathy and cellulitis, 
granted service connection for a CVA and for cataracts, 
denied an increased rating and earlier effective date for 
diabetes mellitus and declined to reopen the previously 
denied claim for service connection for hypertension, and 
denied service connection for a right foot disability.  In 
January 2012, the RO denied the Veteran's claim for a TDIU.

In November 2009, the Board remanded the claims for 
additional development.

The issues of entitlement to service connection for a right 
foot disability, for an increased rating for residuals of a 
CVA, and for a TDIU are addressed in the REMAND portion of 
the decision below and are REMANDED to the Department of 
Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  In a written statement submitted at his July 2009 
hearing, the Veteran requested that his appeal with regard 
to the issue of service connection for cellulitis be 
withdrawn.

2.  The Veteran filed a formal claim of entitlement to 
service connection for diabetes mellitus in July 2002.  This 
claim was subsequently granted in an October 2002 rating 
decision, with an initial disability rating of 20 percent, 
and an effective date of July 12, 2001. 

3.  The Veteran filed a notice of disagreement in October 
2003, contesting the rating, and then a notice of 
disagreement in March 2004, contesting the effective date of 
July 12, 2001.  However, he did not timely perfect his 
appeal by filing a VA Form 9 following the issuance of a 
January 2005 statement of the case.  Therefore, the October 
2002 rating decision became final.

4.  In a statement received in April 2005, after the 
expiration of his appeal period for filing a VA Form 9, the 
Veteran filed a claim to reopen the claim for an earlier 
effective date for his service-connected diabetes mellitus.  
He did not also allege clear and unmistakable error (CUE) in 
the October 2002 rating decision. 

5.  The Veteran's April 2005 statement constitutes an 
impermissible freestanding claim for an earlier effective 
date.

6.  In an October 2002 rating decision, the RO denied 
service connection for hypertension.  The Veteran was 
notified of this decision and of his right to appeal but his 
Form 9 was not timely. 

7.  The evidence added to the record since the last final 
decision is not cumulative of the evidence previously 
considered, contributes to a more complete picture of the 
Veteran's claim for service connection for hypertension, and 
creates a reasonable possibility of an allowance of the 
claim.

8.  Hypertension is not shown to be causally or 
etiologically related to any disease, injury, or incident 
during service, did not manifest within one year of the 
Veteran's discharge from service, and was not caused or 
aggravated by the service-connected diabetes. 

9.  The Veteran does not have a current diagnosis of 
diabetic retinopathy; the Veteran's hypertensive retinopathy 
was not caused or aggravated by his service or his service-
connected disabilities.  

10.  Throughout the pendency of the appeal, the Veteran's 
diabetes mellitus has required daily oral medication and 
diet restrictions, with the use of insulin as needed, and 
hypoglycemic episodes, but regulation of activities is not 
required.  He has related erectile dysfunction with no 
evidence of penile deformity.

11.  Throughout the pendency of the appeal, the Veteran's 
cataracts have been primarily manifested, at worst, by a 
corrected visual acuity of 20/40 in one eye and 20/40 in the 
other eye.  The disability has not resulted in any visual 
field loss or muscle abnormality.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal regarding the 
issue of service connection for cellulitis have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5)(West 2002 & Supp. 2012); 38 
C.F.R. § 20.204 (2012).

2.  The October 2002 rating decision that granted service 
connection for diabetes mellitus is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2012).

3.  The Veteran's free standing claim of entitlement to an 
effective date earlier than July 12, 2001, for the grant of 
service connection and assignment of a 20 percent rating for 
diabetes mellitus, is barred as a matter of law.  38 C.F.R. 
§§ 20.101 (2012); Rudd v. Nicholson, 20 Vet. App. 296 
(2006).

4.  The October 2002 rating decision that denied service 
connection for hypertension is final.  38 U.S.C.A. § 
7104(b)(West 2002); 38 C.F.R. § 20.1103 (2012).

5.  New and material evidence has been received to reopen 
the claim of entitlement to service connection for 
hypertension.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a)(2012). 

6.  Hypertension was not incurred in or aggravated by the 
Veteran's active duty military service, nor may it be 
presumed to have been incurred in or aggravated by such 
service, nor was it caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 
3.303, 3.307, 3.309, 3.310 (2012).

7.  The Veteran's hypertensive retinopathy was not incurred 
in or aggravated by the Veteran's active duty military 
service nor was it caused or aggravated by a service-
connected disability.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102 , 3.159, 
3.303, 3.310 (2012).

8.  The criteria for an evaluation in excess of 20 percent 
for diabetes mellitus with erectile dysfunction have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2012); 38 C.F.R. 3. 159, 4.119 Diagnostic Code (DC) 
7913 (2012).

9.  Prior to February 18, 2005, the criteria for a 
compensable rating for the Veteran's cataracts have not been 
met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 & 
Supp. 2012); 38 C.F.R. § 3.159, 4.84, Diagnostic Codes (DCs) 
6006, 6028, 6080 (2008).

10.  Since February 18, 2005, the criteria for a rating in 
excess of 20 percent for the Veteran's cataracts have not 
been met.  38 U.S.C.A. § 1155, 5103, 5103A, 5107 (West 2002 
& Supp. 2012); 38 C.F.R. § 3.159, 4.84, Diagnostic Codes 
(DCs) 6006, 6028, 6080 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  38 C.F.R. §§ 
20.202, 20.204(b) (2012).  Withdrawal may be made by the 
appellant or by his authorized representative, except that a 
representative may not withdraw a Substantive Appeal filed 
by the appellant personally without the express written 
consent of the appellant.  38 C.F.R. § 20.204(c) (2012). 

In March 2007, the Veteran submitted a VA Form 9, Appeal to 
Board of Veterans' Appeals , perfecting his appeal as to the 
issues of entitlement to service connection for cellulitis, 
as identified in the February 2007 statement of the case. 

At his July 2009 hearing, the Veteran, through his 
representative, and in a written statement, stated that he 
no longer wished to pursue that claim.  The Board finds that 
the Veteran's oral statement, transcribed at the hearing, 
and his accompanying written statement, indicating his 
intention to withdraw the appeal satisfies the requirements 
for the withdrawal of a substantive appeal. 

As the Veteran has withdrawn his appeal as to the issue of 
entitlement to service connection cellulitis, there remain 
no allegations of errors of facts or law for appellate 
consideration concerning that issue.  The Board therefore 
has no jurisdiction to review the issue. 

Accordingly, the issue of entitlement to service connection 
cellulitis is dismissed.

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2012).  Proper VCAA notice 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant 
is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 
3.159(b)(1).

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), 
the Court held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: 1) Veteran status; 2) existence of a 
disability; 3) a connection between the Veteran's service 
and the disability; 4) degree of disability; and 5) 
effective date of the disability.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (Court) held 
that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific 
notice letter to the claimant that: (1) notifies him or her 
of the evidence and information necessary to reopen the 
claim (i.e., describes what is meant by new and material 
evidence); (2) identifies what specific evidence is required 
to substantiate the element or elements needed for service 
connection that were found insufficient in the prior denial 
on the merits; and (3) provides general VCAA notice for the 
underlying service connection claim. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court 
held that a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable AOJ decision on the claim for VA benefits.

In the instant case, the Board finds that VA has satisfied 
its duty to notify under the VCAA.  Specifically, with 
regard to the claim for service connection for retinopathy, 
a June 2005 letter, sent prior to the initial January 2006 
rating decision, advised the Veteran of the evidence and 
information necessary to substantiate his claim for service 
connection on a secondary basis, as well as his and VA's 
respective responsibilities in obtaining such evidence and 
information.  He was also informed of the regulations 
pertaining to direct service connection during the appeal 
period.  With regard to the claim for an increased rating 
for diabetes mellitus, an October 2007 letter, sent prior to 
the March 2008 rating decision, advised the Veteran of the 
evidence and information necessary to substantiate his 
claim, as well as his and VA's respective responsibilities 
in obtaining such evidence and information.  That letter 
also addressed the Veteran's claim to reopen the previously 
denied claim for service connection for hypertension, in 
that the Veteran was  advised of the need to submit new and 
material evidence in order to reopen his claim and was 
provided with the definition of new and material evidence.  
He was also advised as to why the claim was previously 
denied.  As such, the Board finds that the October 2007 
letter complied with the notice requirements as articulated 
in Kent, supra, and the duty to notify.  Finally, in June 
2011, the Veteran was advised of the evidence and 
information necessary to substantiate his TDIU claim.

Additionally, many of these letters, including specifically 
in April 2007 and after, advised the Veteran of the evidence 
and information necessary to establish a disability rating 
and an effective date in accordance with Dingess/Hartman, 
supra.  The Veteran's claims were readjudicated in 
statements of the case and supplemental statements of the 
case after prior notice provided to him in compliance with 
Dingess/Hartman, and thus any error in timing notice is 
cured.  See Mayfield, supra.

With regard to the claims for increased ratings for a CVA 
and cataracts, the Veteran has appealed with respect to the 
propriety of the initially assigned rating and effective 
date from the original grant of service connection.  VA's 
General Counsel  has held that no VCAA notice is required 
for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 
25180 (May 5, 2004).  In addition, the Board notes that the 
Court held that "the statutory scheme contemplates that once 
a decision awarding service connection, a disability rating, 
and an effective date has been made, § 5103(a) notice has 
served its purpose, and its application is no longer 
required because the claim has already been substantiated."  
Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006).  In this 
case, the Veteran's claims were granted and an initial 
rating and effective date were assigned in the rating 
decisions on appeal.  Therefore, as the Veteran has appealed 
with respect to the initially assigned ratings, no 
additional 38 U.S.C.A. § 5103(a) notice is required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

Relevant to the duty to assist, the Veteran's service 
treatment records, VA treatment records, private treatment 
records, and Social Security Administration records have 
been obtained and considered.  The Veteran has not 
identified any additional, outstanding records necessary to 
decide his pending appeal.  The Board notes that the Veteran 
was afforded VA examinations in order to determine the 
etiology of his retinopathy and hypertension, and was 
afforded VA examinations to assess the severity of his 
diabetes mellitus, CVA, and cataracts.  The Board finds that 
the VA examinations are adequate to decide all of these 
claims because they include clear etiological opinions with 
regard to the service connection claims and contain findings 
that meet the criteria in the rating schedule for the 
increased rating claims.  

With regard to the claim for an earlier effective date for 
the grant of service connection for diabetes mellitus, the 
Board notes, as set forth in more detail below, the facts in 
this case are not in dispute and the Veteran's appeal must 
be dismissed as a matter of law.  Thus, the VCAA is not 
applicable in this case.  Pratt v. Nicholson, 20 Vet. App. 
252 (2006); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that 
the VCAA is not applicable to matters in which the law, and 
not the evidence, is dispositive); see also VAOPGCPREC 5-
2004 (holding that under 38 U.S.C. § 5103(a), VA is not 
required to provide notice of the information and evidence 
necessary to substantiate a claim where that claim cannot be 
substantiated because there is no legal basis for the claim 
or because undisputed facts render the claimant ineligible 
for the claimed benefit).

The Board finds that there has been substantial compliance 
with the previous November 2009 remand, as described above.

The Veteran was also provided with a hearing related to his 
present claim.  In Bryant v. Shinseki, 23 Vet. App. 488 
(2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires 
the VLJ who chairs a hearing fulfill two duties to comply 
with the above the regulation.  These duties consist of (1) 
the duty to fully explain the issues and (2) the duty to 
suggest the submission of evidence that may have been 
overlooked.  In this case, the VLJ explained the issue on 
appeal and inquired as to any outstanding evidence.  And, 
through questioning by his representative, the Veteran 
volunteered his treatment history and symptoms since 
service, thus fully describing the nature and severity of 
his disabilities.  Accordingly, the Veteran is not shown to 
be prejudiced on this basis.  The Veteran has not asserted 
that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor 
has he identified any prejudice in the conduct of the Board 
hearing.  As such, the Board finds that, consistent with 
Bryant, the hearing complied with the duties set forth in 38 
C.F.R. § 3.103(c)(2).

Thus, the Board finds that VA has fully satisfied the duty 
to assist.  In the circumstances of this case, additional 
efforts to assist or notify the Veteran in accordance with 
the VCAA would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements of the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran); Sabonis v. 
Brown, 6 Vet. App. 426, 430   (1994) (remands which would 
only result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the Veteran are to be 
avoided).  VA has satisfied its duty to inform and assist 
the Veteran at every stage in this case, at least insofar as 
any errors committed were not harmful to the essential 
fairness of the proceeding.  Therefore, the Veteran will not 
be prejudiced as a result of the Board proceeding to the 
merits of his claims.

II.  Analysis

Earlier Effective Date

The procedural history in this case is not in dispute.  The 
Veteran initially filed a claim for service connection for 
diabetes mellitus in July 2002.  In an October 2002 rating 
decision, the RO granted the Veteran's claim for service 
connection and assigned an initial disability rating of 20 
percent, effective from July 12, 2001. 

In October 2003, the Veteran filed a notice of disagreement 
to that decision, and then in March 2004, he filed a notice 
of disagreement with the effective date assigned to the 
grant of service connection for his claim.  The RO issued a 
statement of the case in January 2005.  However, the Veteran 
did not perfect his appeal by filing a VA Form 9 in a timely 
fashion, within 60 days of notice of the statement of the 
case. 

In April 2005, the RO received a statement from the Veteran 
noting his continued dissatisfaction with the effective date 
of July 12, 2001.  By letter dated in October 2007, the RO 
treated the Veteran's claim as a new claim, rather than a 
timely filed appeal.  A rating decision was issued on March 
2008.  Therefore, it was clear that the April 2005 
correspondence was considered to be a new claim.  In fact, 
the April 2005 correspondence requested that the RO "reopen 
the claim."   

In pertinent part, applicable law and regulations generally 
provide that the effective date of an evaluation and award 
of pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be 
the date of receipt of the claim or the date entitlement 
arose, whichever is the later.  38 U.S.C.A. § 5110(a); 38 
C.F.R. § 3.400.

However, in Rudd v. Nicholson, 20 Vet. App. 296, 299-300 
(2006), the United States Court of Appeals for Veterans 
Claims (Court) held that once a rating decision which 
establishes an effective date becomes final, the only way 
that such a decision can be revised is if it contains clear 
and unmistakable error (CUE).  The Court noted that any 
other result would vitiate the rule of finality.  In other 
words, the Court found that there are no freestanding claims 
for an earlier effective date.  When such a freestanding 
claim for an earlier effective date is raised, the Court 
held that such an appeal should be dismissed.  Id.  

The record shows that the Veteran ultimately failed to 
perfect his appeal by filing a VA Form 9, following the 
issuance of the January 2005.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.302.  The October 2002 rating decision 
became final as to the establishment of an effective date of 
July 12, 2001, for the award of a 20 percent rating for 
diabetes mellitus.  38 U.S.C.A. § 7105(d); 38 C.F.R. § 
20.1103 (2012). 

Based on the aforementioned procedural development, the 
Veteran's appeal must be dismissed as a matter of law.  In 
Rudd, the Court held that there was no "freestanding" 
earlier effective date claim which could be raised at any 
time after a RO decision became final.  See Rudd, 20 Vet. 
App. at 300.  The Court further indicated that because 
"there is no proper claim . . .," the matter must be 
dismissed. Id.  

New and Material Evidence

In an October 2002 decision, the RO denied the Veteran's 
claim of entitlement to service connection for hypertension.  
At the time, the RO determined that because the Veteran had 
not been diagnosed with diabetic kidney disease, his 
diabetes had not caused or aggravated his hypertension.  
There was also no indication that his hypertension was 
related to his service because his service records were 
negative for hypertension and he was not diagnosed with 
hypertension within one year following separation from 
service.  Thus, the RO denied the claim.  The Veteran filed 
a timely notice of disagreement to that decision, and a 
statement of the case was issued in January 2005.  However, 
he did not file a timely formal appeal, and thus his 
submission in April 2009, more than 60 days of receiving 
notice of the statement of the case, was considered to be a 
new claim.  

The claim of entitlement to service connection may be 
reopened if new and material evidence is submitted.  Manio 
v. Derwinski, 1 Vet. App. 140 (1991).  The Veteran filed the 
application to reopen the claim in April 2009.  Under the 
applicable provisions, new evidence means existing evidence 
not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to 
be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a) (2012).  In 
determining whether evidence is new and material, the 
credibility of the new evidence is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The Board finds that new and material evidence sufficient to 
reopen the claim has been received.  Since the last denial 
in October 2002, the Veteran's representative has submitted 
evidence stating that hypertension was a risk factor for 
complications in diabetes.  Then, at his July 2009 hearing, 
the Veteran testified that his hypertension was not under 
control and that it was affected by his dosage of insulin.  
This new evidence was not before decision makers previously, 
and has a reasonable possibility of substantiating the 
Veteran's claim, or at least necessitated invocation of the 
duty to assist to obtain a VA examination and opinion, which 
was accomplished.  Accordingly, the record includes new 
evidence that creates a reasonable possibility of an 
allowance of the claim.  38 C.F.R. § 3.156(a) (2012).  
Additionally, the Board finds that the new evidence is not 
cumulative of the evidence considered at the time of the 
prior final decision.  Thus, the Board finds that new and 
material evidence sufficient to reopen the Veteran's claim 
has been received, and thus, the claims are reopened.

As the Board has determined that new and material evidence 
has been submitted to reopen the claim for service 
connection for hypertension, it is necessary to consider 
whether the Veteran would be prejudiced by the Board 
proceeding to a decision on the merits.  In this case, as 
discussed above, the Veteran had been provided with the laws 
and regulations pertaining to consideration of the claim on 
the merits, namely, the evidence necessary to substantiate 
the claim, significantly, on a secondary basis, the 
Veteran's contention.  Given that the Veteran had adequate 
notice of the applicable regulations, the Board finds that 
the Veteran would not be prejudiced by the Board's review of 
the merits of the claim at this time.  Bernard v. Brown, 4 
Vet. App. 384 (1993). 

Service Connection 

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) .  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d). 

Direct service connection may be granted with evidence of a 
current disability; in-service incurrence or aggravation of 
a disease or injury; and a nexus between the claimed in-
service disease or injury and the present disease or injury.  
38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) [(table)]. 

Alternatively, service connection may be established under 
38 C.F.R. § 3.303(b) by evidence of (i) the existence of a 
chronic disease in service during an applicable presumption 
period under 38 C.F.R. § 3.307 and (ii) present 
manifestations of the same chronic disease, or evidence of 
continuity of symptomatology.  If the disability claimed is 
not considered to be a chronic disease under 38 C.F.R. § 
3.307, credible lay evidence of continuous symptoms may 
establish service connection.

Where a Veteran served for at least 90 days during a period 
of war or after December 31, 1946, and manifests certain 
chronic diseases to a degree of 10 percent within one year 
from the date of termination of such service, such as 
hypertension, such disease shall be presumed to have been 
incurred or aggravated in service, even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

Hypertension 

The Veteran contends that his hypertension was caused or 
aggravated by his diabetes mellitus in that it has been 
poorly controlled due to his diabetes mellitus.  

Service treatment records are negative for notation of 
elevated blood pressure or a diagnosis of hypertension. 

Post-service treatment records reflect that the Veteran was 
first diagnosed with hypertension in approximately 1985.  A 
1987 VA record shows a diagnosis of hypertension, but no 
diagnosis of diabetes mellitus.  Records dated in the late 
1990s show both a diagnosis of hypertension and diabetes 
mellitus.  Records dated in the 1990s reflect continuing 
treatment for hypertension, which was continuously noted as 
controlled, as well as treatment for noninsulin dependent 
diabetes mellitus.  

An October 2002 VA medical opinion, without any examination 
or indication of review of the claims file, states that the 
Veteran's diabetes had not caused his hypertension because 
the two conditions were both diagnosed in 1985 and there was 
no evidence of diabetic kidney disease.

On February 2005 VA examination, the Veteran reported that 
his blood pressure had remained controlled and his 
medication had been increased through the years.  After 
reviewing the claims file, the examiner noted the history of 
the Veteran's hypertension since service.  The examiner 
concluded that the Veteran's essential hypertension, which 
was stable, was not caused or aggravated diabetes mellitus.  

On December 2010 VA examination, the examiner reviewed the 
chronology of the Veteran's hypertension and diabetes 
mellitus and determined that while hypertension was 
diagnosed sometime between 1985 and 1987, his diabetes was 
not definitively diagnosed until 1990.  The examiner noted 
that research article submitted by the Veteran's attorney.  
The examiner determined that it was less likely than not 
that the Veteran's diabetes mellitus caused or aggravated 
his hypertension.  The examiner explained that the article 
submitted by the Veteran did not present a rationale for the 
control of blood pressure in diabetics that was lower than 
the standard.  Moreover, the article did not discuss 
aggravation of hypertension by diabetes.  The examiner went 
on to explain that the Veteran's diabetes was diagnosed 5 
years after his diagnosis of hypertension, and his 
hypertension has remained controlled throughout the past 
years.  Moreover, the VA's definition of a relationship 
between diabetes and hypertension as not generally conceded 
unless there was evidence of renal dysfunction.  There was 
no evidence of renal insufficiency in the current case. 

First, the Board has considered whether service connection 
is warranted for hypertension on a presumptive basis.  
However, the record fails to show that the Veteran 
manifested hypertension to a degree of 10 percent within the 
one year following his service discharge.  Rather, the 
evidence, to include the Veteran's own statements, indicate 
that he was first diagnosed with hypertension in around 
1985.  As such, presumptive service connection is not 
warranted for hypertension.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309. 

The Board also finds that there is no indication that the 
Veteran's hypertension was caused or aggravated by his 
service on a direct basis.  In that regard, the service 
treatment records are negative for a diagnosis of 
hypertension, the first indication of a diagnosis of 
hypertension is not until 1985, more than a decade following 
service separation, and a medical professional has not 
related the current hypertension to service.  To the 
contrary, the medical opinions in this case found that 
hypertension began many years following service.  Thus, 
there is no indication of chronicity in service or 
continuity of symptoms since service.  Significantly, the 
Veteran has not contended that his hypertension was caused 
or aggravated by his service.  Thus, service connection for 
hypertension on a direct basis is not warranted. 

Next, with regard to whether the Veteran's hypertension was 
caused or aggravated by his service-connected diabetes 
mellitus, the Board finds that the evidence weighs against 
such a finding.  To that extent, the Board places great 
probative weight on the three VA examinations finding no 
relationship between the Veteran's hypertension and his 
diabetes mellitus, with particular weight on the December 
2010 opinion.  All VA examiners in this case have determined 
that there was no objective evidence to suggest any 
relationship between the Veteran's diabetes and 
hypertension.  The December 2010 VA examiner explained that 
there was no indication of causation, since the treatment 
records showed that the Veteran's diabetes was first 
diagnosed after he was diagnosed with hypertension.  
Moreover, there was no indication of aggravation because 
there was no history of uncontrolled hypertension, nor was 
there any indication of renal dysfunction, as the 2002 VA 
opinion also found.  Those opinions comport with the record, 
which shows controlled hypertension and no indication of 
renal dysfunction.  Although the Veteran has submitted an 
article in support of his claim, as the 2010 VA examiner 
pointed out, the article did not address the issue of 
aggravation, thus it is not applicable to the claim.  
Accordingly, and because there is no probative medical 
evidence to the contrary, service connection for 
hypertension on a secondary basis is not warranted. 

Retinopathy

The Veteran contends that he currently suffers from diabetic 
retinopathy that was caused or aggravated by his diabetes 
mellitus, and which causes him blurry vision.

Service treatment records are negative for any indication of 
vision complaints or diagnoses.

Post-service treatment records reflect that on VA eye 
examinations conducted in July 2000, November 2006, and 
March 2008, the Veteran was assessed to have diabetes 
mellitus without diabetic retinopathy.  In November 2006 and 
March 2008, he was noted to have hypertension with mild 
retinopathy.  Those records clearly show that his 
retinopathy was of hypertensive etiology, rather than 
diabetic. 

On June 2011 VA eye examination, no other eye disability 
other than cataracts was diagnosed.
In this case, while there is a diagnosis of hypertensive 
retinopathy, the Veteran is not service-connected for 
hypertension.  There is also no indication in the medical 
records that his hypertensive retinopathy was caused or 
aggravated by his diabetes.  There is no diagnosis of 
diabetic retinopathy, even on repeated examination.  Absent 
a diagnosis of diabetic retinopathy, the disability for 
which the Veteran is claiming service connection, service 
connection cannot be established.  Congress has specifically 
limited entitlement to service-connected benefits to cases 
where there is a current disability.  In the absence of 
proof of a present disability, there can be no valid claim.  
Brammer  v. Derwinski, 3 Vet. App. 223 (1992).  Accordingly, 
the Veteran's claim of entitlement to service connection for 
diabetic retinopathy must be denied.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. § 3.303. 

Conclusions

The Board notes that the Veteran has contended on his own 
behalf that his hypertension and diabetic retinopathy are 
related to his military service, or, in the alternative, his 
service-connected diabetes mellitus.  While he is competent 
to testify as to his hypertensive and vision symptomatology, 
he is not competent or qualified, as a layperson, to render 
an opinion concerning the complex medical relationship 
between hypertension and diabetic retinopathy and service, 
or between hypertension and diabetic retinopathy and 
diabetes mellitus.  See Barr v. Nicholson, 21 Vet. App. 303, 
307-08 (2007).  While the Board acknowledges that the 
Federal Circuit has held that lay testimony could, in 
certain circumstances, constitute competent nexus evidence, 
see Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009), in 
the instant case, the Board finds that the question 
regarding the potential relationship between hypertension 
and diabetic retinopathy and service as well as between 
hypertension and diabetic retinopathy and diabetes mellitus 
to be complex in nature.  See Woehlaert v. Nicholson, 21 
Vet. App. 456 (2007) (although the claimant is competent in 
certain situations to provide a diagnosis of a simple 
condition such as a broken leg or varicose veins, the 
claimant is not competent to provide evidence as to more 
complex medical questions).  Therefore, the Board finds the 
Veteran's statements regarding a nexus between his 
hypertension and diabetic retinopathy and service or his 
service-connected diabetes mellitus to be of little 
probative value as he is not competent to opine on such a 
complex medical question.  Specifically, where the 
determinative issue is one of medical causation, only those 
with specialized medical knowledge, training, or experience 
are competent to provide evidence on the issue.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  Therefore, the Board 
finds that the probative value of the VA opinions of record 
outweigh the probative value of the Veteran's statements, as 
described above.  Consequently, as there is no competent and 
probative evidence linking the Veteran's hypertension and 
diabetic retinopathy to his military service or to his 
service-connected diabetes mellitus, service connection for 
such disabilities is not warranted. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the Veteran's claims of entitlement to 
service connection for diabetic retinopathy and 
hypertension.  As such, that doctrine is not applicable in 
the instant appeal, and his claims must be denied.  38 
U.S.C.A. § 5107. 

Increased Ratings

Ratings for service-connected disabilities are determined by 
comparing the veteran's symptoms with criteria listed in 
VA's Schedule for Rating Disabilities, which is based, as 
far as practically can be determined, on average impairment 
in earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. Part 4 (2012).  When rating 
a service-connected disability, the entire history must be 
borne in mind.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  Where there is a question as to which of two 
ratings shall be applied, the higher rating will be assigned 
if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2012).  The Board 
will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may 
have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

Diabetes Mellitus

The Veteran's diabetes mellitus has been rated 20 percent 
disabling under Diagnostic Code 7913.  DC 7913 provides for 
a 20 percent rating where the diabetes mellitus requires 
insulin and a restricted diet, or an oral hypoglycemic agent 
and a restricted diet.  A 40 percent rating is warranted for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities.  A 60 percent rating is warranted 
for diabetes mellitus requiring insulin, restricted diet, 
and regulation of activities with episodes of ketoacidosis 
or hypoglycemic reactions requiring one or two 
hospitalizations per year or twice a month visits to a 
diabetic care provider, plus complications that would not be 
compensable if separately evaluated.  A 100 percent rating 
is warranted for diabetes mellitus requiring more than one 
daily injection of insulin, restricted diet, and regulation 
of activities (avoidance of strenuous occupational and 
recreational activities) with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic 
care provider, plus either progressive loss of weight and 
strength or complications that would be compensable if 
separately evaluated.  38 C.F.R. § 4.119, Diagnostic Code 
7913 (2012). 

Complications of diabetes are evaluated separately unless 
they are part of the criteria used to support a 100 percent 
rating.  Noncompensable complications are deemed part of the 
diabetic process.  38 C.F.R. § 4.119, Diagnostic Code 7913, 
Note (1)(2012). 

Turing to the evidence of record, a November 2007 private 
record reflects that the Veteran was admitted to the 
emergency room for low blood glucose.  He had taken oral 
medication the day of admission but had not eaten lunch.  
His blood sugar level was stabilized.  Because of reported 
episodes of hypoglycemia in the previous months, his 
Glyburide was discontinued.  One week later at the VA, his 
Glyburide was reinstated.  

On April 2009 VA examination, the Veteran reported being on 
Glyburide daily.  He denied episodes of ketoacidosis.  He 
had had three hypoglycemic reactions in the last three 
years.  He was trying to restrict his diet.  There was no 
indication that a physician had prescribed restrictions on 
strenuous activities to prevent the hypoglycemic reactions.  
He reported erectile dysfunction which the examiner 
concluded was likely related to his diabetes mellitus.  

On December 2010 VA examination, it was noted that the 
Veteran had been instructed to use a sliding scale of 
Insulin if his glucose level reached greater than 150.  He 
denied symptoms of diseases that would be related to his 
diabetes.  He reported that he had started lifting light 
weights and had noticed some improvement to his glucose 
numbers.  He declined penile examination but denied 
deformity.  

In July 2011, the Veteran submitted statements from friends 
and family members stating that his diabetes caused him to 
experience hypoglycemic episodes causing fainting, focusing 
on the 2007 episode in particular.  

On October 2011 VA examination, examination of the penis was 
normal.  Restriction of activity due to diabetes was not 
noted.

First, the Board finds that a higher 20 percent rating for 
diabetes mellitus is not warranted.  In order to meet the 
criteria for a higher rating of 40 percent, the Veteran must 
have been told by a physician that he should avoid any 
strenuous occupational or recreational activities.  38 
C.F.R. § 4.119, Diagnostic Code 7913 (2012).  The available 
evidence does not support the finding that the Veteran has 
been prescribed or advised to avoid strenuous occupational 
and recreational activities due to his diabetes, as is 
required in order to warrant a higher rating of 40 percent.  
Moreover, when reviewing the higher evaluations, although 
the Veteran has experienced hypoglycemic episodes, he has 
not been shown to have hypoglycemic episodes requiring 
hospitalization on a yearly basis or that require twice 
monthly treatment by a diabetic care provider.  Thus, he 
does not meet the criterion requiring regulation of activity 
so as to warrant a 40 percent evaluation and he does not 
meet criteria above the 40 percent rating.

Lastly, although the Veteran has erectile dysfunction 
related to his diabetes, a review of the records is negative 
for an indication of penile deformity.  Thus, it does not 
appear that the Veteran suffers from accompanying erectile 
dysfunction that would warrant a compensable rating as a 
manifestation of his diabetes mellitus.  See 38 C.F.R. § 
4.115b, Diagnostic Code 7522 (2012).


Cataracts

The Veteran contends that a higher rating is warranted for 
his cataracts because he suffers from blurry vision.

While this appeal was pending, the rating schedule for 
evaluating disabilities of the eyes was revised and amended.  
See 73 Fed. Reg. 66543 -54 (Nov. 10, 2008). Diseases of the 
eye are now rated under a General Rating Formula, under 38 
C.F.R. § 4.79 (2012).  However, as the new criteria are only 
applicable to claims filed on or after December 10, 2008, 
and the Veteran's claim was pending prior to that time, the 
Board will only consider the criteria under the prior 
regulations set forth under 38 C.F.R. §§ 4.75, 4.76, 4.77 
4.84, 4.84a (2008). 

Preoperative senile and other cataracts (excluding 
traumatic, which is DC 6027) are rated on impairment of 
vision.  38 C.F.R. § 4.84a.  Impairment of vision includes 
an examination of the visual acuity (§ 4.75), field of 
vision (§ 4.76) and muscle function (§ 4.77). 

For visual acuity, § 4.75 states that funduscopic and 
ophthalmological findings must be recorded.  The best 
distant vision obtainable after correction by glasses will 
be the basis of rating (except keratoconus).  If there is a 
difference of more than 4 diopters of spherical correction 
between the two eyes, the best possible visual acuity of the 
poorer eye without glasses, or with a lens of not more than 
4 diopters difference from that used with the better eye 
will be taken as the visual acuity of the poorer eye.  

Impairment of central visual acuity is assessed by using 
table V; compensable impairment of 10 percent starts when 
the visual acuity is at least 20/50 in at least one eye.  38 
C.F.R. § 4.84a, DC 6079, Table V. 

For field vision, measurement is made when there is a 
disease of the optic nerve or when otherwise indicated.  38 
C.F.R. § 4.76.  For muscle function, the measurement of 
muscle function will be undertaken only when the history and 
findings reflect disease or injury of the extrinsic muscles 
of the eye, or of the motor nerves supplying these muscles.  
38 U.S.C.A. § 4 .77. 

Turning to the evidence of record, in March 2003, the 
Veteran's corrected visual acuity was 20/20, bilaterally.  
He was diagnosed with bilateral cataracts, mild.  

On February 2005 VA examination, review of the optometry 
notes revealed that the Veteran's best corrected vision was 
20/20, bilaterally.  On examination, he had 20/20 vision 
bilaterally.  There was no evidence of visual field defect.

On September 2008 VA examination, corrected visual acuity in 
the right eye was 20/40, and corrected visual acuity in the 
left eye was 20/40.  There was no indication of a visual 
field defect.  There was trace nuclear scleroris, not 
significant.  

On June 2011 VA examination, corrected visual acuity in the 
right eye was 20/25, and corrected visual acuity in the left 
eye was 20/25.  There was no indication of a visual field 
defect.  

In this case, the Veteran is in receipt of a 0 percent 
rating for cataracts until February 18, 2005, and a 20 
percent rating thereafter, based upon a visual field defect.  
The Board finds that an increased rating is not warranted at 
anytime during the appeal period, as despite the RO's 
finding of visual field defect, a review of the record is 
negative for any such defect, including on February 2005 VA 
examination.  Rather, the VA examinations and treatment 
records dated throughout the appeal period show vision that 
is better than 20/50, no visual field defect, and no other 
muscle abnormality of the eye.  Therefore, a higher rating 
is not warranted.

III.  Other Considerations

An extra-schedular disability rating is warranted if the 
case presents such an exceptional or unusual disability 
picture with such related factors as marked interference 
with employment or frequent periods of hospitalization that 
application of the regular schedular standards would be 
impracticable.  38 C.F.R. § 3.321(b)(1). 

In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court 
explained how the provisions of 38 C.F.R. § 3.321 are 
applied.  Specifically, the Court stated that the 
determination of whether a claimant is entitled to an extra-
schedular rating under § 3.321 is a three-step inquiry.  
First, it must be determined whether the evidence presents 
such an exceptional disability picture that the available 
schedular evaluations for that service-connected disability 
are inadequate.  In this regard, the Court indicated that 
there must be a comparison between the level of severity and 
symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  Under the approach prescribed 
by VA, if the criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
the assigned schedular evaluation is, therefore, adequate, 
and no referral is required. 

Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the RO or Board must determine whether the 
claimant's exceptional disability picture exhibits other 
related factors such as "marked interference with 
employment" and "frequent periods of hospitalization."  
Third, when an analysis of the first two steps reveals that 
the rating schedule is inadequate to evaluate a claimant's 
disability picture and that picture has attendant thereto 
related factors such as marked interference with employment 
or frequent periods of hospitalization, then the case must 
be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to 
determine whether, to accord justice, the Veteran's 
disability picture requires the assignment of an extra-
schedular rating.  Id.  

The Board has carefully compared the level of severity and 
symptomatology of the Veteran's service-connected diabetes 
mellitus, erectile dysfunction, and cataracts with the 
established criteria found in the rating schedule.  As 
discussed in detail previously, the Veteran's symptomatology 
is fully addressed by the rating criteria under which such 
disability is rated.  There are no additional symptoms that 
are not addressed by the rating schedule.  Therefore, the 
Board finds that rating criteria reasonably describes the 
Veteran's disability level and symptomatology for his 
service-connected disabilities.  As such, the Board finds 
that the rating schedule is adequate to evaluate the 
Veteran's disability picture.  Moreover, to the extent that 
the Veteran's disabilities may interfere with his 
employability, such interference is addressed by the 
schedular rating criteria.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Therefore, the Board finds that there are no 
attendant thereto related factors such as marked 
interference with employment or frequent periods of 
hospitalization.  Consequently, the Board concludes that 
referral of this case for consideration of an extra-
schedular rating is not warranted.  Id.; Bagwell v. Brown, 9 
Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996). 

The Board has considered whether a higher rating might be 
warranted for any period of time during the pendency of this 
appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  However, the weight of 
the credible evidence demonstrates that higher ratings for 
diabetes mellitus, erectile dysfunction, and cataracts are 
not warranted anytime during the appeal period.  As the 
preponderance of the evidence is against the claims, the 
claims must be denied.  38 U.S.C.A. § 5107(b)(West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The issue of entitlement to service connection for 
cellulitis is dismissed.

The claim of entitlement to an effective date earlier than 
July 12, 2001, for the grant of service connection and 
assignment of a 20 percent rating for diabetes mellitus, is 
dismissed.

As new and material evidence sufficient to reopen a claim 
for service connection for a hypertension was received, the 
Veteran's previously-denied claim was reopened; however, 
service connection for hypertension is denied. 

Service connection for retinopathy is denied.

A rating in excess of 20 percent for diabetes mellitus with 
erectile dysfunction is denied.

A compensable rating for cataracts prior to February 18, 
2005, or rating in excess of 20 percent for cataracts since 
February 18, 2005, is denied.


REMAND

Right Foot Disability 

The Veteran contends that his right foot disability was 
caused or aggravated by his service-connected diabetes 
mellitus and CVA.  Specifically, he contends that because of 
his 2006 CVA and complications of diabetes, he became weak 
and fell from a ladder while working on his house and 
incurred a right ankle fracture necessitating surgery.  He 
further asserts that because of his diabetes, his wound did 
not heal properly and he has chronic edema and pain of the 
ankle.

Service treatment records are negative for a right foot 
injury or diagnosis of a right foot disability.  Post-
service treatment records reflect that that in 2006, the 
Veteran underwent surgery for a right ankle fracture.  A 
December 2007 private follow-up record reflects that the 
Veteran was having pain and discomfort along the peroneal 
tendons distally but was doing well.  He still had some 
limitation of motion.  There was chronic mild edema.  The 
assessment was status post calcaneus fracture and subsequent 
hardware removal with chronic lateral foot pain.  The 
physician stated that it was likely the Veteran's diabetes 
was contributing to some of his chronic edema and 
discomfort, but it was thought that a lot of this was 
mechanical in nature due to lack of range of motion of the 
previous fracture of his hindfoot.  

On September 2008 VA examination, the examiner determined 
that it was not possible to establish a relationship between 
the Veteran's CVA and later right ankle fracture without 
resort to mere speculation.  No further rationale was 
provided.

On December 2010 VA examination, the Veteran's stasis ulcer 
and dermatitis of the right foot, previously diagnosed, was 
concluded to be related to his right ankle fracture and not 
to his diabetes mellitus.  The examiner declined to provide 
an opinion as to whether his diabetes had aggravated his 
right foot disability because such opinion was not clearly 
asked by the RO.

Thus, it remains unclear whether the Veteran's current right 
ankle disability was caused or aggravated by his diabetes 
mellitus or CVA.  Accordingly, a new VA examination and 
opinion is necessary to fairly assess the claim.  In that 
regard, the records surrounding the right ankle fracture and 
surgery are not of record and an attempt to obtain those 
records should be made.

Residuals of a CVA

Further clarification is necessary to determine the extent 
of the Veteran's residuals of his 2006 CVA, including 
tremors of the hands, a cognitive disorder, and urinary 
urgency.  In that regard, private treatment records reflect 
that in February 2006, the Veteran underwent neurological 
consultation following a fall in the shower.  The Veteran 
reported having a sore neck and a headache.  He reported 
being lightheaded.  He was noted to be slow to answer 
questions and his mental processing seemed mildly slowed.  
Examination resulted in the assessment of unsteady gait and 
dizziness.  It was thought that he might have a slight 
concussion causing some imbalance, or a subdural hematoma 
given his earlier falls and history of alcoholism.  There 
were slight hints of parkinsonism on examination that did 
not fit with the acute onset of symptoms.  A subsequent MRA 
of the neck showed a normal study and a MRA of the head 
showed a possible right PICA occlusion.  

On November 2006 VA examination, the Veteran reported that 
in January 2006, he had blacked out in the shower and fell.  
He had awoken on the floor of the tub and had undergone 
testing, including MRI testing.  He was treated with Aspirin 
and Vytorin.  He reported that since the stroke, he felt 
that his balance was a little off.  He could walk straight 
but felt himself swaying a little bit.  He felt that his 
memory was not as good as before.  He did not require any 
speech or language therapy and had no focal neurological 
deficits.  Physical examination was normal but for tremors 
at rest and with activities, though the Veteran reported 
having had tremors for a while that occurred when nervous.

On September 2008 VA examination, the Veteran reported that 
he had recovered from the CVA.  He reported little change 
since the previous examination.  He reported tremors in his 
hands three to four times per week.  He reported difficulty 
with gait.  He had urinary urgency and incontinence if he 
waited too long.  He had occasional fatigability.  He had a 
history of memory loss.  Physical examination showed that he 
walked with an antalgic gait.  The diagnosis was residuals 
of a CVA.  Physical examination had shown no residual muscle 
weakness or sensory loss.  There were no significant effects 
on occupation.  

On April 2009 VA psychiatric evaluation, the Veteran 
reported that his memory was becoming worse "all the time."  
He reported some problems with attention and concentration, 
speech and language, as well as confusion and 
disorientation.  Mental status examination was normal but 
there was evidence of slowness to initiate speech, perhaps 
secondary to anxiety and reflective of retrieval problems.  
Following neurocognitive examination, the examiner concluded 
that the Veteran had subjective symptoms of memory problems 
and objective findings of a pattern of mild to moderate 
neuropsychological impairment.  He had a cognitive disorder 
in the context of low average premorbid abilities.  He had 
repeated memory problems that interfered with his ability to 
perform several instrumental activities of daily living.  He 
also had symptoms of major depression that was not related 
to his CVA.  The assessment was cognitive disorder, not 
otherwise specified, and major depressive disorder, 
recurrent, moderate.  A GAF of 55 was assigned as it relates 
to his cognitive disorder.  

On October 2011 VA examination, the Veteran reported 
insomnia related to his CVA.  He reported urinary frequency.

It appears that the Veteran has a moderate cognitive 
disability related to his CVA which warrants a separate 
rating.  However, he has also reported other symptoms, such 
as a possible urinary disability and tremors.  In light of 
his current 10 percent rating, the question arises whether 
separate ratings are warranted without overlapping.  Thus, a 
VA examination is necessary to determine the extent of the 
Veteran's CVA residuals prior to assignment of separate 
ratings.

TDIU

The Veteran contends that his service-connected disabilities 
preclude employment.  At his hearing and to various VA 
examiners, he stated that he had not worked since 2000.  
However, he has also submitted written statements and has 
stated at other times that he last worked in 2006.  On his 
July 2011 claim for TDIU, he reported that he had last 
worked part time in April 2006, but had lost 6 months of 
work during that time due to his diabetes, CVA, and 
cataracts.  

In December 2010, a VA examiner, a physician's assistant, 
found that the Veteran suffered from a cognitive disorder 
due to his service-connected CVA.  The examiner went on to 
conclude that the Veteran's complications from the 2006 CVA 
incident prevented him from being able to do any type of 
occupational task due to residual cognitive impairment.  
That should be considered a permanent and total disability 
that caused individual unemployability.  

In August 2011, another VA examiner, a neuropsychologist, 
upon conducting neurocognitive testing, determined that the 
Veteran had a mild cognitive impairment status post CVA.  
The examiner concluded that the Veteran had cognitive 
problems that impacted his ability to work, such as 
difficulties with his ability to adapt to a changing work 
environment and an impairment in ability to follow 
instructions and keep track of tasks.  He showed problems in 
his ability to learn and think clearly.  The examiner also 
noted, however, that it was not possible to differentiate 
between the symptoms of his cognitive disorder and his 
ongoing alcohol use and depression.  The examiner felt that 
both his alcohol use and major depression were more of an 
impact on his functional abilities than his cognitive 
disorder.

With regard to the service-connected diabetes and cataracts, 
no VA examiner or other physician has found that those 
disabilities impact or prevent substantially gainful 
employment.

Currently, the Veteran has a total combined disability 
evaluation of 40 percent.  However, on remand, he may be 
granted ratings that would meet the scheduler criteria for a 
TDIU.  Either way, his claim for TDIU should be 
reconsidered, on either a scheduler or extraschedular basis, 
with the receipt of an additional VA opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Request that the Veteran identify the 
records relating to his right ankle injury 
and surgery.  After securing any necessary 
authorization from him, obtain all 
identified treatment records.  All 
reasonable attempts should be made to 
obtain such records.  If any records 
cannot be obtained after reasonable 
efforts have been made, notify the Veteran 
and allow him the opportunity to provide 
such records.

2.  Schedule the Veteran for a VA 
examination to determine the etiology of 
the Veteran's right foot disability.  The 
examiner should review the claims file.  
The examiner is requested to provide a 
thorough rationale the opinions reached.  

a) Diagnose the Veteran's current right 
foot disability, addressing whether he has 
residuals of the previous right ankle 
fracture and whether he has a skin 
disability related to the fracture.

b)  The examiner should provide an opinion 
as to whether it is at least as likely as 
not (within the realm of 50 percent 
probability or greater) that the Veteran's 
diabetes mellitus or CVA caused or 
aggravated his right foot disability, 
taking into account the Veteran's 
assertions that his ankle disability was 
caused by his diabetes and CVA which lead 
him to fall and injure his ankle, and his 
contention that his right ankle was slow 
to heal and still caused him pain due to 
his diabetes.  If the examiner cannot 
provide a rationale for these questions 
without resort to speculation, the reasons 
for such should be clearly explained.

3.  Schedule the Veteran for a VA 
examination to determine the current 
nature and severity of his CVA residuals, 
to include, but not limited to, tremors of 
the hands and urinary disability.  The 
examiner is requested to clearly state the 
Veteran's CVA residuals and the severity 
of those residuals. 

The examiner should also provide an 
opinion as to whether the residuals of the 
Veteran's CVA, including any cognitive 
disorder, prevents him from gainful 
employment.

4.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the Veteran's claims for 
service connection for a right foot 
disability, to include as secondary to the 
service-connected diabetes and CVA, for an 
increased rating for residuals of a CVA, 
to include consideration of separate 
ratings for the Veteran's cognitive 
disorder and any other diagnosed 
residuals, and for a TDIU.  If any benefit 
sought on appeal remains denied, provide 
the Veteran and his representative with a 
Supplemental Statement of the Case and 
allow the Veteran an appropriate 
opportunity to respond thereto. 
Thereafter, return the case to the Board.

The appellant has the right to submit additional evidence 
and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).




______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


